
	
		II
		111th CONGRESS
		1st Session
		S. 1682
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Ms. Cantwell (for
			 herself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide the Commodity Futures Trading Commission with
		  clear antimarket manipulation authority, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Derivatives Market Manipulation
			 Prevention Act of 2009.
		2.Civil penalties
			 for market manipulationSubsection (c) of section 6 of the Commodity
			 Exchange Act (7 U.S.C. 9, 15) is amended to read as follows:
			
				(c)Prohibition
				regarding market manipulation and false information
					(1)Prohibition
				regarding market manipulationIt shall be unlawful for any
				person, directly or indirectly, to use or employ, or attempt to use or employ,
				in connection with a swap, or a contract of sale of a commodity, in interstate
				commerce, or for future delivery on or subject to the rules of any registered
				entity, any manipulative or deceptive device or contrivance, in contravention
				of such rules and regulations as the Commission shall promulgate by not later
				than 1 year after the date of enactment of the Derivatives Market Manipulation
				Prevention Act of 2009.
					(2)Prohibition
				regarding false informationIt shall be unlawful for any person
				to report information relating to any registration application, any report
				filed with the Commission, or any other information relating to a swap, or a
				contract of sale of a commodity, in interstate commerce, or for future delivery
				on or subject to the rules of any registered entity, or to omit any material
				fact that is required to be stated in any application or report if the person
				knew, or reasonably should have known, the information to be false or
				misleading.
					(3)Enforcement
						(A)Authority of
				CommissionIf the Commission has reason to believe that any
				person is violating or has violated this subsection, or any other provision of
				this Act (including any rule, regulation, or order promulgated in accordance
				with this subsection or any other provision of this Act), the Commission may
				serve upon the person a complaint.
						(B)Contents of
				complaintA complaint under subparagraph (A) shall—
							(i)contain a
				description of the charges against the person that is the subject of the
				complaint; and
							(ii)have attached or
				contain a notice of hearing that specifies the date and location of the hearing
				regarding the complaint.
							(C)HearingA
				hearing described in subparagraph (B)(ii)—
							(i)shall be held not
				later than 3 days after the date on which the person described in subparagraph
				(A) receives the complaint;
							(ii)shall require
				the person to show cause regarding why—
								(I)an order should
				not be made—
									(aa)to
				prohibit the person from trading on, or subject to the rules of, any registered
				entity; and
									(bb)to
				direct all registered entities to refuse all privileges to the person until
				further notice of the Commission; and
									(II)the registration
				of the person, if registered with the Commission in any capacity, should not be
				suspended or revoked; and
								(iii)may be held
				before—
								(I)the Commission;
				or
								(II)an
				administrative law judge designated by the Commission, under which the
				administrative law judge shall ensure that all evidence is recorded in written
				form and submitted to the Commission.
								(4)SubpoenaFor
				the purpose of securing effective enforcement of the provisions of this
				chapter, for the purpose of any investigation or proceeding under this chapter,
				and for the purpose of any action taken under section 12(f) of this title, any
				member of the Commission or any Administrative Law Judge or other officer
				designated by the Commission (except as provided in paragraph (6)) may
				administer oaths and affirmations, subpoena witnesses, compel their attendance,
				take evidence, and require the production of any books, papers, correspondence,
				memoranda, or other records that the Commission deems relevant or material to
				the inquiry.
					(5)WitnessesThe
				attendance of witnesses and the production of any such records may be required
				from any place in the United States, any State, or any foreign country or
				jurisdiction at any designated place of hearing.
					(6)ServiceA
				subpoena issued under this section may be served upon any person who is not to
				be found within the territorial jurisdiction of any court of the United States
				in such manner as the Federal Rules of Civil Procedure prescribe for service of
				process in a foreign country, except that a subpoena to be served on a person
				who is not to be found within the territorial jurisdiction of any court of the
				United States may be issued only on the prior approval of the
				Commission.
					(7)Refusal to
				obeyIn case of contumacy by, or refusal to obey a subpoena
				issued to, any person, the Commission may invoke the aid of any court of the
				United States within the jurisdiction in which the investigation or proceeding
				is conducted, or where such person resides or transacts business, in requiring
				the attendance and testimony of witnesses and the production of books, papers,
				correspondence, memoranda, and other records. Such court may issue an order
				requiring such person to appear before the Commission or member or
				Administrative Law Judge or other officer designated by the Commission, there
				to produce records, if so ordered, or to give testimony touching the matter
				under investigation or in question.
					(8)Failure to
				obeyAny failure to obey such order of the court may be punished
				by the court as a contempt thereof. All process in any such case may be served
				in the judicial district wherein such person is an inhabitant or transacts
				business or wherever such person may be found.
					(9)EvidenceOn
				the receipt of evidence under paragraph (3)(C)(iii)(II), the Commission
				may—
						(A)prohibit the
				person that is the subject of the hearing from trading on, or subject to the
				rules of, any registered entity and require all registered entities to refuse
				the person all privileges on the registered entities for such period as the
				Commission may require in the order;
						(B)if the person is
				registered with the Commission in any capacity, suspend, for a period not to
				exceed 180 days, or revoke, the registration of the person;
						(C)assess such
				person—
							(i)a
				civil penalty of not more than an amount equal to the greater of—
								(I)$140,000;
				or
								(II)triple the
				monetary gain to such person for each such violation; or
								(ii)in any case of
				manipulation or attempted manipulation in violation of this subsection,
				subsection (d), or section 9(a)(2), a civil penalty of not more than an amount
				equal to the greater of—
								(I)$1,000,000;
				or
								(II)triple the
				monetary gain to the person for each such violation; and
								(D)through an order
				of the Commission, require restitution to customers of damages proximately
				caused by violations of the person.
						(10)Orders
						(A)NoticeThe
				Commission shall provide to a person described in paragraph (9)(A) and the
				appropriate governing board of the registered entity notice of the order
				described in paragraph (9)(A) by—
							(i)registered
				mail;
							(ii)certified mail;
				or
							(iii)personal
				delivery.
							(B)Review
							(i)In
				generalA person that has received notice of an order by the
				Commission may obtain a review of the order or such other equitable relief as
				determined to be appropriate by a court described in clause (ii).
							(ii)PetitionTo
				obtain a review or other relief under clause (i), a person may, not later than
				15 days after the date of receipt of a notice under clause (i), file a written
				petition to set aside the order with the United States Court of Appeals—
								(I)for the circuit
				in which the petitioner carries out the business of the petitioner; or
								(II)in the case of
				an order denying registration, the circuit in which the principal place of
				business of the petitioner is located, as listed on the application of the
				petitioner.
								(C)Procedure
							(i)Duty of clerk
				of appropriate courtThe clerk of the appropriate court under
				subparagraph (B)(ii) shall transmit to the Commission a copy of a petition
				filed under subparagraph (B)(ii).
							(ii)Duty of
				CommissionIn accordance with section 2112 of title 28, United
				States Code, the Commission shall file in the appropriate court described in
				subparagraph (B)(ii) the record theretofore made.
							(iii)Jurisdiction
				of appropriate courtUpon the filing of a petition under
				subparagraph (B)(ii), the appropriate court described in subparagraph (B)(ii)
				shall have jurisdiction to affirm, set aside, or modify the order of the
				Commission, and the findings of the Commission as to the facts, if supported by
				the weight of evidence, shall in like manner be
				conclusive.
							.
		3.Cease and desist
			 orders, finesSection 6(d) of
			 the Commodity Exchange Act (7 U.S.C. 13b) is amended to read as follows:
			
				(d)If any person
				(other than a registered entity), directly or indirectly, is using or
				employing, or attempting to use or employ, in connection with a swap, or a
				contract of sale of a commodity, in interstate commerce, or for future delivery
				on or subject to the rules of any registered entity, any manipulative or
				deceptive device or contrivance, in contravention of such rules and regulations
				as the Commission shall promulgate by not later than 1 year after the date of
				enactment of the Derivatives Market Manipulation Prevention Act of 2009, the
				Commission may, upon notice and hearing, and subject to appeal as in other
				cases provided for in sections 9 and 15 of this title, make and enter an order
				directing that such person shall cease and desist therefrom and, if such person
				thereafter and after the lapse of the period allowed for appeal of such order
				or after the affirmance of such order, shall fail or refuse to obey or comply
				with such order, such person shall be guilty of a misdemeanor and, upon
				conviction thereof, shall be fined not more than the higher of $140,000 or
				triple the monetary gain to such person, or imprisoned for not less than six
				months nor more than one year, or both, except that if such failure or refusal
				to obey or comply with such order involves any offense within subsection (a) or
				(b) of section 13 of this title, such person shall be guilty of a felony and,
				upon conviction thereof, shall be subject to the penalties of said subsection
				(a) or (b): Provided, That any such cease and desist order against any
				respondent in any case of under this subsection shall be issued only in
				conjunction with an order issued against such respondent under sections 9 and
				15 of this title. Each day during which such failure or refusal to obey or
				comply with such order continues shall be deemed a separate
				offense.
				.
		4.Manipulations;
			 private rights of actionSection 22(a)(1) of the Commodity Exchange
			 Act (7 U.S.C. 25(a)(1)) is amended by striking subparagraph (D) and inserting
			 the following:
			
				(D)who purchased or
				sold a contract referred to in subparagraph (B) hereof if the violation
				constitutes the use or employment of, or an attempt to use or employ, in
				connection with a swap, or a contract of sale of a commodity, in interstate
				commerce, or for future delivery on or subject to the rules of any registered
				entity, any manipulative device or contrivance in contravention of such rules
				and regulations as the Commission shall promulgate by not later than 1 year
				after the date of enactment of the Derivatives Market Manipulation Prevention
				Act of
				2009.
				.
		5.Definition of
			 swapSection 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) is amended by adding at the end the
			 following:
			
				(35)Swap
					(A)In
				generalExcept as provided in subparagraph (B), the term
				swap means any agreement, contract, or transaction that—
						(i)is a put, call,
				cap, floor, collar, or similar option of any kind for the purchase or sale of,
				or based on the value of, one or more interest or other rates, currencies,
				commodities, securities, instruments of indebtedness, indices, quantitative
				measures, or other financial or economic interests or property of any
				kind;
						(ii)provides for any
				purchase, sale, payment, or delivery (other than a dividend on an equity
				security) that is dependent on the occurrence, non-occurrence, or the extent of
				the occurrence of an event or contingency associated with a potential
				financial, economic, or commercial consequence;
						(iii)provides on an
				executory basis for the exchange, on a fixed or contingent basis, of one or
				more payments based on the value or level of one or more interest or other
				rates, currencies, commodities, securities, instruments of indebtedness,
				indices, quantitative measures, or other financial or economic interests or
				property of any kind, or any interest therein or based on the value thereof,
				and that transfers, as between the parties to the transaction, in whole or in
				part, the financial risk associated with a future change in any such value or
				level without also conveying a current or future direct or indirect ownership
				interest in an asset (including any enterprise or investment pool) or liability
				that incorporates the financial risk so transferred, including any agreement,
				contract, or transaction commonly known as an interest rate swap, a rate floor,
				rate cap, rate collar, cross-currency rate swap, basis swap, currency swap,
				foreign exchange swap, total return swap, equity index swap, equity swap, debt
				index swap, debt swap, credit spread, credit default swap, credit swap, weather
				swap, energy swap, metal swap, agricultural swap, emissions swap, or commodity
				swap;
						(iv)is an agreement,
				contract, or transaction that is, or in the future becomes, commonly known to
				the trade as a swap; or
						(v)is any
				combination or permutation of, or option on, any agreement, contract, or
				transaction described in any of clauses (i) through (iv).
						(B)ExclusionsThe
				term swap does not include:
						(i)any contract of
				sale of a commodity for future delivery or security futures product traded on
				or subject to the rules of any board of trade designated as a contract market
				under section 5 or 5f;
						(ii)any sale of a
				nonfinancial commodity for deferred shipment or delivery, so long as such
				transaction is physically settled;
						(iii)any put, call,
				straddle, option, or privilege on any security, certificate of deposit, or
				group or index of securities, including any interest therein or based on the
				value thereof, that is subject to the Securities Act of 1933 (15 U.S.C. 77a et
				seq.) and the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.);
						(iv)any put, call,
				straddle, option, or privilege relating to foreign currency entered into on a
				national securities exchange registered pursuant to section 6(a) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78f(a));
						(v)any agreement,
				contract, or transaction providing for the purchase or sale of one or more
				securities on a fixed basis that is subject to the Securities Act of 1933 (15
				U.S.C. 77a et seq.) and the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.);
						(vi)any agreement,
				contract, or transaction providing for the purchase or sale of one or more
				securities on a contingent basis that is subject to the Securities Act of 1933
				(15 U.S.C. 77a et seq.) and the Securities Exchange Act of 1934 (15 U.S.C. 78a
				et seq.), unless such agreement, contract, or transaction predicates such
				purchase or sale on the occurrence of a bona fide contingency that might
				reasonably be expected to affect or be affected by the creditworthiness of a
				party other than a party to the agreement, contract, or transaction;
						(vii)any note, bond,
				or evidence of indebtedness that is a security as defined in section 2(a) of
				the Securities Act of 1933 (15 U.S.C. 77b(a));
						(viii)any agreement,
				contract, or transaction that is—
							(I)based on a
				security; and
							(II)entered into
				directly or through an underwriter (as defined in section 2(a) of the
				Securities Act of 1933) (15 U.S.C. 77b(a)) by the issuer of such security for
				the purposes of raising capital, unless such agreement, contract, or
				transaction is entered into to manage a risk associated with capital raising;
				or
							(ix)any agreement,
				contract, or transaction a counterparty of which is a Federal Reserve bank, the
				United States Government or an agency of the United States Government that is
				expressly backed by the full faith and credit of the United States.
						(C)Rule of
				construction regarding master agreementsThe term
				swap shall be construed to include a master agreement that
				provides for an agreement, contract, or transaction that is a swap pursuant to
				subparagraph (A), together with all supplements to any such master agreement,
				without regard to whether the master agreement contains an agreement, contract,
				or transaction that is not a swap pursuant to subparagraph (A), except that the
				master agreement shall be considered to be a swap only with respect to each
				agreement, contract, or transaction under the master agreement that is a swap
				pursuant to subparagraph
				(A).
					.
		6.Effective
			 date
			(a)In
			 generalThe amendments made
			 by sections 2, 3, and 4 shall take effect on the date on which the final rule
			 promulgated by the Commodity Futures Trading Commission pursuant to the
			 Derivatives Market Manipulation Prevention Act of 2009 takes effect.
			(b)Definition of
			 swapThe amendment made by
			 section 5 shall take effect on the date of enactment of this Act.
			
